Citation Nr: 1028531	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased initial evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for hearing 
loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his substantive appeal to the Board, the Veteran indicated 
that he wished to appeal the rating decision because he could not 
hear and people were making fun of him.  The Board interests this 
contention as a claim for an increased initial evaluation for 
both hearing loss and for an increased evaluation for tinnitus.  
The RO did not thereafter issue any communication which treated 
any other claim as appealed.  The Veteran's representative has 
not contended, in either the 2007 or 2010 statements on behalf of 
the Veteran, that any other issue is on appeal, and no issue 
other than those listed on the title page of this decision is 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation 
available for his disability due to recurrent tinnitus.

2.  The Veteran's bilateral hearing loss is manifested by no 
worse than Level I hearing loss in the right ear, and by no worse 
than Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
2.  The criteria for a compensable evaluation, for the Veteran's 
service connected bilateral hearing loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

The Veteran's claims for an increased initial evaluation in 
excess of 10 percent for tinnitus and for a compensable 
evaluation for hearing loss follow the initial grants of service 
connection for those two disabilities.  Once the claims of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision rating the 
disability or assigning an effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial higher ratings.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  As to the 
claims for increased initial evaluations, no further discussion 
of the duty to notify the Veteran is required.

VA has also done everything reasonably possible to assist the 
appellant with respect to his claims for benefits on appeal, such 
as obtaining VA and private medical records, and providing the 
Veteran with multiple VA examinations as to his hearing loss and 
tinnitus.  

The Board notes that the Veteran's service medical records are 
missing, and possibly destroyed.  Although efforts have been made 
by VA to obtain the Veteran's complete service medical records, 
the National Personnel Records Center (NPRC), in response to VA 
requests, reported that the records may have been destroyed in 
the 1973 NPRC fire.  NPRC could not confirm the existence of such 
records; only the fact that if they had been stored at the 
Records Center, they would have been stored in an area damaged by 
the fire.  The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
this Veteran's claim was undertaken with this duty in mind.

Entitlement to increased initial ratings for tinnitus and hearing 
loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where service connection already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

1.  Claim for increased evaluation for tinnitus

The Veteran has requested an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.  The RO 
denied the Veteran's request because, under Diagnostic Code (DC) 
6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The Veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court 
of Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  VA appealed this decision 
to the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006), the Federal Circuit concluded that the 
CAVC erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which 
limits a Veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. 
§4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and not 
the underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's tinnitus on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  There is absolutely 
no showing that this disorder has resulted in a marked 
interference with employment, and there is no indication that it 
has necessitated frequent periods of hospitalization.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating for the Veteran's tinnitus, pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).  Thus, the Board finds that 
the preponderance of the evidence of record is against a grant of 
increased rating for this disability.

As to the Veteran's claim of entitlement to an increased initial 
evaluation for the Veteran's service connected hearing loss, the 
Board notes that assignment of disability ratings for hearing 
impairment is derived by mechanical application of the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability from service-
connected hearing loss, the rating schedule establishes eleven 
auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2009).

The Veteran's statements describing the symptoms of his service-
connected hearing loss are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Taking into account all relevant evidence, the Board finds that 
the criteria for a higher evaluation, for the Veteran's service 
connected hearing loss, have not been met.  Reviewing the 
relevant evidence of record,  on the authorized audiological 
evaluation in December 2006, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
60
LEFT
40
45
60
75
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.

On the authorized audiological evaluation in June 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
60
LEFT
30
40
55
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.

The December 2006 examination indicates that the Veteran had an 
average pure tone threshold in the right ear of 53 decibels with 
speech recognition of 94 percent, and an average of 64 decibels 
with speech recognition of 88 percent in the left ear.  
Evaluating these test scores based on Table VI found at 38 C.F.R. 
§ 4.85, the Veteran's right ear hearing acuity is at Level I and 
his left ear is at Level III.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, warrants a 
noncompensable evaluation.
The June 2007 examination indicates that the Veteran had an 
average pure tone threshold in the right ear of 50 decibels with 
speech recognition of 92 percent, and an average of 58 decibels 
with speech recognition of 76 percent in the left ear.  
Evaluating these test scores based on Table VI found at 38 C.F.R. 
§ 4.85, the Veteran's right ear hearing acuity is at Level I and 
his left ear is at Level IV.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, also warrants a 
noncompensable evaluation.

Considering all audiological evidence of record for this time 
period, the Board finds that the preponderance of the evidence of 
record warrants a noncompensable rating during this period.  The 
Board points out that there is no evidence of record from this 
time period to indicate that the Veteran would warrant any higher 
evaluation.  As noted above, the assignment of disability ratings 
for hearing impairment is derived by mechanical application of 
the numeric designations assigned after audiometric evaluations 
are rendered; here, such mechanical application indicates that a 
noncompensable rating is warranted for this time period, the 
rating the Veteran is now receiving.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

The Veteran has not demonstrated that the application of the 
regular rating schedule standards is impractical in his case, so 
there is no basis for assignment of an increased evaluation for 
the Veteran's hearing loss on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2009); Lendenmann, id.  

As the preponderance of the evidence is against these claims, the 
benefit-of-the-doubt doctrine does not apply, and increased 
ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an increased initial evaluation for tinnitus, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased initial evaluation for hearing loss, 
currently evaluated as noncompensably disabling, is denied.




____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


